DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 4 shows blurry areas as Modulation signal generator module, Drive-signal generation module and Real-time duty cycle distribution for switch tube of decoupling unit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-6, 8 and 9 are objected to because of the following informalities: Claims 2-6, 8 and 9 lines 1-2 recites “a high-power density, single-phase cascaded H-bridge rectifier”, which should be –the high-power density, single-phase cascaded H-bridge rectifier -- because this term was previously presented in the claim.  
Appropriate correction is required.
Allowable Subject Matter
Claims 1 and 7 are allowed. Claims 2-6, 8 and 9 are objected, but would be allowable upon overcoming the objection set forth in this action. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose:
Regarding claim 1, wherein each power conversion unit comprises an H-bridge power unit, a decoupling unit, and a direct current (DC)-side equivalent load that are connected in parallel; and each decoupling unit is an independent buck-type active power decoupling circuit, and the decoupling unit is configured to buffer secondary ripple power, to reduce a capacity of a DC bus capacitor, wherein the control method comprises: controlling a DC bus voltage of each power conversion unit in a closed-loop manner, to generate an operation voltage of the each power conversion unit and a total voltage of the H-bridge rectifier; using the total voltage of the H-bridge rectifier as an outer-loop given value, and controlling a grid-side current in a closed-loop manner, to generate an average modulation signal factor; comparing an average value of the total voltage of the H-bridge rectifier with each power unit voltage, and then multiplying a per-unit difference value by a grid-side voltage phase to obtain a result as a deviation modulation signal factor, to implement both voltage equalization and suppression of secondary pulsation of the DC bus voltage; superimposing the deviation modulation signal factor of the each power conversion unit with the average modulation signal factor, to generate a final modulation signal of the each power conversion unit; comparing the final modulation signal of the each power conversion unit with a carrier, and generating a drive signal of a switch tube of the each power conversion unit by using a single-pole double-frequency phase-shifted carrier modulation algorithm; and extracting a secondary ripple current on the DC bus of the each power conversion unit in real time, and calculating a duty cycle of a power switch tube in the decoupling unit online, to transfer secondary ripple power on the DC bus to the decoupling unit;
Regarding claim 7, wherein each power conversion unit comprises an H-bridge power unit, a decoupling unit, and a direct current (DC)-side equivalent load that are connected in parallel; and each decoupling unit is an independent buck-type active power decoupling circuit, and the decoupling unit is configured to buffer secondary ripple power, to reduce a capacity of a DC bus capacitor, wherein the control system comprises: a DC bus voltage control module, configured to control a DC bus voltage of each power conversion unit in a closed-loop manner, to generate an operation voltage of the each power conversion unit and a total voltage of the H-bridge rectifier; a unit-power-factor rectification module, configured to use the total voltage of the H-bridge rectifier as an outer-loop given value, and control a grid-side current in a closed-loop manner, to generate an average modulation signal factor; a voltage equalization module, configured to respectively compare an average value of the total voltage of the system with each power unit voltage, and then multiply a per-unit difference value by a grid-side voltage phase to obtain a result as a deviation modulation signal factor, to implement both voltage equalization and suppression of secondary pulsation of the DC bus voltage; a modulation-signal generation module, configured to superimpose the deviation modulation signal factor of the each power conversion unit with the average modulation signal factor, to generate a final modulation signal of the each power conversion unit; a drive-signal generation module, configured to compare the final modulation signal of the each power conversion unit with a carrier, and generate a drive signal of a switch tube of the each power conversion unit by using a single-pole double-frequency phase-shifted carrier modulation algorithm; and an active-power-decoupling control module, configured to extract a secondary ripple current on the DC bus of the each power conversion unit in real time, and calculate a duty cycle of a power switch tube in the decoupling unit online, to transfer secondary ripple power on the DC bus to the decoupling unit;
In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference: Haga (US 2017/0222545) teaches the single-phase cascaded H-bridge rectifier structure (see figure 2), but it does not disclose each decoupling unit and the control features presented in the application; Wang et al. (R. Wang et al., “A High Power Density Single Phase PWM Rectifier with Active Ripple Energy Storage”, IEEE, 2010, pp. 1378-1383.) teaches one H-bridge rectifier structure with a decoupling unit (see figure 5), but it does not disclose a cascaded multiples units and the control features presented in the application; and Wang et al. (US 2010/0027304) teaches one H-bridge rectifier structure with a decoupling unit (see figure 5), but it does not disclose a cascaded multiples units and the control features presented in the application, similar to that disclosed by Applicant.
This application is in condition for allowance except for the following formal matters: 
Drawings and claims objection (presented above).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	/THIENVU V TRAN/            Supervisory Patent Examiner, Art Unit 2839